Citation Nr: 0429459	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  96-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for degenerative joint disease of the right knee 
(right knee disability), to include the issue of whether a 
separate rating is warranted for a residual post-operative 
right knee scar.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative arthritis of left knee (left knee 
disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from March 1951 to March 
1954, including combat service during the Korean Conflict, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which granted service connection for mild 
degenerative arthritis of the left knee, evaluated at zero 
percent disabling (noncompensable).  The RO also 
recharacterized the right knee disability as severe 
degenerative joint disease with synovial chondromatosis and 
retained foreign body and confirmed and continued the 10 
percent rating.  The veteran perfected a timely appeal of 
this determination to the Board.  By a rating decision, dated 
in March 1996, the RO recharacterzied the veteran's right 
knee disability as degenerative joint disease of the right 
knee and continued the 10 percent rating.  By that same 
rating decision, the RO assigned a 10 percent rating for the 
degenerative joint disease of the left knee.

In a rating decision, dated in January 2004, the RO 
recharacterized the left knee disability as degenerative 
arthritis of the left knee and assigned a 20 percent rating.  
By that same rating decision, the RO also assigned a 20 
percent rating for degenerative joint disease of the right 
knee.  Because the award of the 20 percent ratings for the 
left and right knee disabilities does not represent the 
maximum benefit under the rating schedule, the claims for an 
increased rating for degenerative joint disease of the right 
knee and for a higher initial rating for degenerative 
arthritis of the left knee remain in controversy; and, hence 
they are viable issues for appellate consideration by the 
Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Since the claim concerning the left knee involves the initial 
rating assigned following a grant of service connection, the 
Board has phrased that issue as listed on the title page.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  


FINDINGS OF FACT

1.  The veteran's right knee and left knee disabilities are 
characterized by degenerative joint disease and are currently 
productive of recurrent dislocations with frequent episodes 
of pain on motion, effusion, crepitus and locking of the knee 
joints.

2.  Neither the former criteria for skin disabilities in 
effect when the veteran filed his claim for an increased 
rating for his right knee disability in July 1994, nor the 
revised criteria which became effective August 30, 2002, are 
more favorable to the veteran's claim.

3.  The veteran's residual post-operative right knee scar, 
with retained foreign bodies, is analogous to a tender and 
painful scar.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 
percent for degenerative joint disease of the right knee are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.71a, 
Diagnostic Codes 5010, 5256, 5260, 5261 (2003).

2.  The criteria for an initial rating in excess of 20 
percent for degenerative arthritis of the left knee are not 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.14, 4.20, 4.71a, 
Diagnostic Codes 5010, 5256, 5260, 5261 (2003).

3.  A separate 10 percent disability rating for post-
operative right knee scar with retained foreign bodies is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.118, Diagnostic 
Code 7804 (2002, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In RO letters dated in February 1996, May 2002 and June 2003, 
and in the Board's November 2002 letter, as well as the 
instruction provided by the hearing officer who presided over 
the February 1996 RO hearing, see Costantino v. West, 12 Vet. 
App. 517 (1999), VA provided the veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  In 
the discussions contained in these communications, the 
veteran was effectively furnished notice of the types of 
evidence that he needed to send to VA in order to 
substantiate his right and left knee claims, as well as the 
types of evidence VA would assist him in obtaining.  In 
addition, the veteran was informed of his responsibility to 
identify, or submit directly to VA, medical evidence showing 
the severity of these conditions, and that this evidence 
could consist of statements from doctors together with the 
date of the examination, treatment, findings, and diagnoses.  
Moreover, VA specifically requested that the veteran provide 
it with or identify any additional sources of evidence that 
could help support his claims, and informed him that it was 
important that he submit all records that he had in his 
possession.  In this regard, VA requested that the veteran 
indicate whether he had received private and VA care for 
right and left knee disabilities, and instructed him to 
complete authorizations enabling VA to obtain any private 
treatment records, and further informed the veteran that if 
he failed to submit those authorizations, he could obtain the 
records and file them with VA.  

By way of the November 1994 and subsequent rating decisions, 
the October 1995 SOC and the April and July 1995, March 1999, 
and January 2004 SSOCs, the Board's November 2002 and March 
2003 development memoranda and the June 2003 remand, VA 
advised the veteran and his representative of the basic law 
and regulations governing entitlement to higher and separate 
evaluations for his service-connected right and left knee 
disabilities and the basis for the determinations.  These 
documents specifically informed the veteran of the cumulative 
information and evidence already having previously provided 
to VA, or obtained by VA on the veteran's behalf.

For the reasons above, VA substantially complied with the 
specific notice requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies the VCAA 
notice); and, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
(the content of the notice requirement).  In this context, it 
is well to observe that all the VCAA requires is that the 
duty to notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996).  Thus, the Board determines that any defect with 
respect to the timing of the VCAA notice requirement, as well 
as any error in not providing a single notice to the veteran 
in covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102 (2003) (harmless error).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for increased disability compensation 
for his service-connected right and left knee disabilities.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence that have been associated with the 
claims file consists of post-service medical evidence, 
including VA and private treatment and examination records 
and reports, and sworn testimony provided by the veteran and 
his representative in support of his claims.

The veteran has been provided with VA examinations in 
September 1994, March 1996, August 1998 and November 2002 to 
determine the nature, extent and severity of his right and 
left knee disabilities.  In addition, pursuant to the Board's 
request, the November 2002 VA examiner prepared an April 2003 
addendum to that report.  In addition, in February 1996, the 
veteran testified at a hearing held before a hearing officer 
at the RO.  Further, VA obtained a 1996 treatment report from 
the veteran's private orthopedist, Dr. Lawrence Katz and a 
June 1994 outpatient entry; given the veteran's February 1996 
testimony, and comments made during the November 2002 VA 
joints examination, at which he reported that he was not 
receiving any treatment for his knees and was taking no 
medication, VA has thus obtained all pertinent evidence and 
the Board concludes there is no identified evidence that has 
not been accounted for.  Moreover, the veteran's 
representative has been given the opportunity to submit 
written argument.  Indeed, the Board notes that, in its 
written argument, Disabled American Veterans has neither 
identified any outstanding evidence nor requested that any 
such records be obtained.

Under the circumstances, and especially in light of the 
following decision, in which the Board grants entitlement to 
a separate 10 percent evaluation for the veteran's post-
operative right knee scar with retained foreign bodies, the 
Board finds that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his 
claims and that there is no prejudice to him by appellate 
consideration of the claims at this time, without another 
remand of the case to the RO for providing additional 
assistance to the veteran in the development of his claims as 
required by the VCAA, or to give the representative another 
opportunity to present additional evidence and/or argument.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background

In support of the veteran's claims, VA conducted a joint 
examination of the veteran in September 1994.  During this 
examination, the physician referred by history that the 
veteran had sustained a shrapnel injury in 1952; that 
following exploratory surgery, he had retained a foreign body 
in the right knee; and that three years after the injury, the 
veteran developed mild pain in the right knee.  The physician 
also noted by history that approximately four years earlier, 
the veteran had progressive deterioration, pain, and swelling 
of the right knee, resulting in a diagnosis of degenerative 
joint disease.  The veteran complained of stiffness in both 
knees on walking, and that his right knee frequently 
collapsed.  The veteran related that he could walk three 
blocks without a cane; that he drove himself to the clinic 
for examination; and that he was able to accomplish all 
activities of daily living.  Occupationally, the veteran was 
employed as an utility foreman for the Highway Maintenance 
Department.

Upon examination in September 1994, with respect to the right 
knee, the veteran presented with a two-centimeter swelling, 
medial and posterior surface tenderness, effusion and 
crepitus of the right knee.  The veteran demonstrated a 
limitation of right leg flexion to 114 degrees; and zero 
degree extension.  As for the left knee, there was no 
swelling, tenderness or effusion of the left knee.  The 
veteran demonstrated a mild limitation of left leg flexion to 
120 degrees; and zero degree extension.  There was no 
anteroposterior or mediolateral instability of the right and 
left knee joints.  The veteran walked on a tandem with a mild 
antalgic gait on his right side.  He was unable to stand on 
his tip toes or heels and had difficulty taking a squatting 
posture due to right knee pain.  The x-rays showed severe 
degenerative arthritis, with synovial chondromatosis and a 
metallic foreign body, in the right knee; and showed 
degenerative arthritis, with calcific body in the patello 
femoral joint area, in the left knee.  The diagnoses included 
severe degenerative joint disease of the right knee with 
synovial chondromatosis, mild limitation of flexion of the 
right knee with 10 degrees varus deformity, mild degenerative 
arthritis of the left knee with chondromalacia patellae, and 
metallic foreign body in the peri patellar area of the right 
knee.

At the February 1996 hearing, the veteran highlighted the 
findings contained in the September 1994 VA examination 
report and maintained that his right knee disability 
warranted at least a 20 percent rating under Diagnostic Code 
5258.  He testified to the effect that he walked with an 
altered gait and that ascending and descending stairs, as 
well as prolonged standing, aggravated the right and left 
knee conditions.  In addition, he testified that his knees 
did not actually give out, but were unstable, and that he 
catches himself if he thinks his knees are going to give out; 
he also related that he wore elastic knee braces on both 
knees when he was at home.  The veteran also stated that, 
prior to his recent retirement, he was not forced to take any 
time off from work due to his right and left knee conditions.  

In a March 1996 report, Dr. Katz noted the in-service 
shrapnel injury and surgery of the right knee.  An 
examination revealed that the veteran had severe crepitus, 
bilaterally, with range of motion bilaterally from 10 degrees 
extension to 120 degrees flexion.  X-rays were interpreted as 
showing severe bilateral degenerative arthritis with medial 
joint space narrowing and a loose piece of bone in both 
knees.  The impression was of severe bilateral degenerative 
arthritis.  In addition, Dr. Katz commented that the veteran 
was doing relatively well.

When the veteran was examined by VA in March 1996, he 
complained of having increased knee fatigue on use of the 
joint and sharp pain in the anterior aspect of the right knee 
off and on at rest.  The veteran also reported having sharp 
left knee pain.  He indicated that he was able to walk only 
five to seven blocks, albeit with a crackling sound, and 
stated that he avoided stairs due to pain.  Upon physical 
examination, the VA examiner objectively observed that the 
veteran walked into the examination room without the benefit 
of a cane.  The veteran was able to walk on his tip toes and 
heels without pain; however, the physician stated that 
squatting was functional but some limitation at the end 
stage.  His right knee and left knee circumference was 39 
centimeters, with no redness or tenderness.  There was mild 
swelling bilaterally.  He had right knee crepitus, with 
limitation of flexion and no mediolateral instability.  The 
veteran had no left knee effusion, redness or tenderness.  He 
had mild mediolateral instability of the left knee, but the 
knee was described as functional.  The range right knee 
motion measured 0 degree extension to 120 degrees flexion; 
and the range of the left knee motion measure 0 degree 
extension to 122 degrees flexion.  The diagnoses included 
severe degenerative arthritis of the knees, bilaterally; 
chondromalacia patella, bilaterally; and foreign body extra 
capsular in the right knee, asymptomatic.

During the VA examination conducted in August 1998, the 
examiner noted the veteran's history of bilateral knee 
disabilities, indicating a diagnosis of arthritis in both 
knee joints.  At that time, the veteran complained of having 
pain and stiffness when he walked or squatted.  The examiner 
reported that the veteran was able to use the stairs and walk 
for half a mile without the benefit of a cane.  He stated, 
however, that climbing stairs was difficult for the veteran.  
The physical examination disclosed that he had flexion 
bilaterally to 120 degrees, without pain.  There was evidence 
of painful motion beyond 120 degrees of flexion, but no 
edema, instability, weakness, tenderness or effusion.  His 
gait was stable, but he was limited in his ability to kneel 
and squat, and he was not able to walk on his heels or tip 
toes due to a balance disorder.  The diagnoses were of 
shrapnel wound of the right knee, 1952, with retained extra 
capsular; status post exploratory surgery of the right knee, 
1952; chondromalacia patella, bilaterally; severe 
degenerative arthritis of both knees with mild varus 
deformity; and synovial calcinosis of the right knee.  The 
examiner commented that the veteran had no deterioration of 
the range of motion in the knees or functional status since 
the last examination in 1996.  He also indicated that, 
despite his knee disabilities, he could work at a desk job 
and that he was independent in his activities of daily 
living.

In November 2002 the veteran was afforded a VA joints 
examination, during which the examiner reviewed the claims 
file.  At the outset of the report, the physician reiterated 
the pertinent history of the veteran's right and left knee 
disabilities; and the physician referred by history that the 
veteran continued to have pain, stiffness, swelling and 
fatigability due to his right and left knee disabilities, and 
that both knees had a "grinding feeling" when he walked.  
The physician noted that the veteran did not take any 
medications to treat these disabilities, and that he "kept 
away from treatment."  The veteran complained of constant 
pain, and that the condition was severe and unrelenting and 
thus there were no flare-ups.  He stated that the veteran 
often had to sit down and rest due to his bilateral knee 
symptoms, and that use of the joints aggravated the 
disabilities.  The veteran indicated that he was only able to 
walk approximately 100 feet.  The examiner reported that 
there was no evidence of dislocation or repeated subluxation, 
or of inflammatory arthritis.  Upon physical examination, 
both knees had "good" range of motion, which the physician 
also described as a "normal" range of motion.  Crackling 
was present bilaterally, but worse on the right.  The 
anterior and posterior ligaments appeared intact.  The 
examiner indicated that the main problem in the knees was 
pain.  The diagnoses were osteoarthritis of both knees, worse 
on the right; and foreign body of the right knee cap 
resulting from injury in the Korean War.

In April 2003, the November 2002 VA physician prepared an 
addendum to his report.  He opined that the veteran's knee 
pain significantly limited his functional ability when either 
knee was used repeatedly over a period of time or during 
periods of increased disability.  In addition, he clarified 
that the range of motion measurements were zero degree 
extension to 120 degrees flexion, bilaterally.  He also 
expressed the opinion that the range of motion was very good 
as noted in the previous examination, and the pain that was 
exhibited for each knee was when the veteran worked around 
the house.  The diagnosis was of severe degenerative 
arthritis of both knees.

Analysis

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

VA regulations require that disability ratings be based upon 
the most complete evaluation of the condition that can be 
feasibly construction with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2003); DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When after careful review of all available and assembled data 
a reasonable doubt arises regarding the degree of disability, 
such reasonable doubt must be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.

In this case, the veteran initially contends that his right 
and left knee disabilities are productive of significant 
decompensation due to periods of stiffness, instability and 
frequent collapse.  He further maintains that because these 
disabilities are productive of pain and corresponding 
functional loss, including limitation of motion, weakness and 
fatigue, separate ratings are warranted for limitation of 
motion due to pain and for dislocations of the knees due to 
locking and effusion.  

In making the separate rating argument, the veteran, by and 
through his representative, relies on the decision of DeLuca 
v. Brown, 8 Vet. App. 202 (1995), as well as 38 C.F.R. 
§ 4.40. 4.45 and 4.59, for the proposition that weakness, 
fatigability, incoordination, or pain on movement of a joint 
can provide a basis for a higher schedular evaluation.  The 
veteran also relies on VA General Counsel precedent opinions, 
VAOPGCPREC 23-97 (62 Fed. Reg. 63604 (1997)) and VAOPGCPREC 
9-98 (63 Fed. Reg. 56704 (1998)), for the proposition that 
limitation of motion due to pain and instability may be 
evaluated separately and awarded independent compensable 
ratings.  Finally, the veteran argues that although the 20 
percent ratings for the right and left knees, assigned 
pursuant to Diagnostic Code 5258, were "appropriate" given 
the veteran's symptoms of locking, pain and effusion, 
separate ratings were warranted for disability due to 
arthritis in light of the General Counsel opinions cited 
above.

In considering the veteran's initial contention, the 
veteran's right and left knee disabilities, characterized as 
degenerative arthritis of the right and left knees, are each 
evaluated at 20 percent disabling under hyphenated Diagnostic 
Codes 5010-5258.  (A hyphenated code is used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the rating 
assigned.  See, e.g., 38 C.F.R. § 4.27 (2004)).

Pursuant to Diagnostic Code 5258, dislocation of the 
semilunar cartilage with frequent episodes of "locking," 
pain, and effusion into the joint warrants a 20 percent 
rating.  A 20 percent rating is the highest schedular 
evaluation assignable under Diagnostic Code 5258.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5010, traumatic arthritis will rated as 
degenerative arthritis.  In this regard, Diagnostic Code 5003 
establishes, essentially, three methods of evaluating 
degenerative arthritis which is established by X-rays:  (1) 
when there is a compensable degree of limitation of motion, 
(2) when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).

Pursuant to Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings will be evaluated based on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2004); see also 38 C.F.R. 
§ 4.59; Hicks v. Brown, 8 Vet. App. 417, 420 (1995) (citing 
Litchtenfels v. Derwinski, supra.); VAOPGCPREC 9-98, slip op. 
at 6 (Aug. 14, 1998).  In the absence of limitation of 
motion, a 10 percent evaluation is to be assigned under 
Diagnostic Code 5003 where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  A 20 percent evaluation is warranted with 
evidence of the same criteria, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a.

The normal range of motion for the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2004).  Pursuant to Diagnostic Code 5260, under which 
limitation of leg flexion is evaluated, the following 
evaluations are assignable:  for flexion limited to 60 
degrees, zero percent ; for flexion limited to 45 degrees, 10 
percent; for flexion limited to 30 degrees, 20 percent; and 
for flexion limited to 15 degrees, 30 percent.

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable:  for extension limited to 10 degrees, zero 
percent; for extension limited to 10 degrees, 10 percent; for 
extension limited to 15 degrees, 20 percent; for extension 
limited to 20 degrees, 30 percent; for extension limited to 
30 degrees, 40 percent; for extension limited to 45 degrees, 
50 percent.

A.  Degenerative joint disease of the right knee

Following a careful review of the medical evidence and the 
veteran's statements and testimony, the Board finds that the 
preponderance of the evidence is against a finding of an 
increased rating in excess of 20 percent for the service-
connected right knee disability.  In reaching this 
determination, the Board reiterates that the 20 percent 
rating is the maximum one available under diagnostic code 
5258, and points out that throughout this appeal the veteran 
has asserted that this diagnostic code is the most 
appropriate one under which to evaluate this condition.  In 
this regard, the Board observes that the medical and lay 
evidence, dated since 1994, has repeatedly shown that the 
veteran's right knee disability is productive of painful 
motion, swelling, stiffness, effusion, and crepitus.

The Board has considered whether an increased evaluation is 
warranted under Diagnostic Code 5257, which provides for a 
maximum evaluation of 30 percent for severe recurrent 
subluxation or lateral instability.  In this context, the 
Board points out that the September 1994 VA examiner reported 
that the veteran had no anteroposterior or mediolateral 
instability on examination.  Further, although the veteran 
reported having "significant decompensation" and frequent 
collapse of his knee in his September 1995 NOD, in his 
February 1996 testimony, the veteran explained that his knees 
did not actually give out but were unstable and that he 
"catches" himself if he thinks his knees are going to give 
out.  Similarly, the March 1996 VA examination report 
reflects that the veteran was again found to have no 
mediolateral instability, and the physician who performed the 
August 1998 VA examination indicated that, although X-rays 
revealed that he had loose bodies in his right knee, there 
was no evidence at the examination of right knee instability.  
Finally, the November 2002 VA examiner stated that the 
veteran's anterior and posterior ligaments appeared intact.  
As such, the preponderance of the evidence is against a 
finding that the veteran's right knee disability is 
productive of severe recurrent subluxation or lateral 
instability.  Accordingly, an increased evaluation is not 
warranted under Diagnostic Code 5257.

The Board has also considered whether an increased rating is 
warranted under Diagnostic Code 5010.  See also 38 C.F.R. 
§ 4.59; see also 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 205-7; Lichtenfels, 1 Vet. App. at 488.  A review of the 
medical evidence shows that when formally examined by VA in 
September 1994, he had right knee flexion to 114 degrees with 
zero degree extension.  Although the 1996 report from Dr. 
Katz indicated that the veteran had right knee flexion to 120 
degrees, with 10 degrees extension, the examiner who 
performed the August 1998 VA evaluation observed that the 
veteran demonstrated right knee flexion to 120 and extension 
to zero degrees, albeit with pain beyond 120 degrees of 
flexion.  Finally, in an addendum to his November 2002 
examination report, the physician reported that while the 
veteran's right knee pain significantly limited the 
functional ability of his right knee during periods of flare-
up or during a time of repeated use, he had good right knee 
range of motion, noting measurements from zero degree 
extension to 120 degrees flexion.  In considering the 
totality of the evidence, the record evidence reflects that 
the veteran currently exhibits functional loss due to pain 
where right knee motion is impeded at 120 degrees flexion.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(explaining that functional loss due to pain is to be rated 
at the same level as the functional loss where motion is 
impeded).  Thus, an increased evaluation in excess of 20 
percent for the right knee disability is not warranted under 
Diagnostic Code 5010, as contemplated by the criteria at 
Diagnostic Codes 5003, 5260 and 5261.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; Spurgeon v. Brown, 10 Vet. App. 194, 1986 (1997); 
DeLuca, supra.

For these reasons discussed above, the veteran's right knee 
disability is most appropriately evaluated at the 20 percent 
rate under Diagnostic Code 5258; and given the veteran's 
numerous right knee symptoms, this aspect of the disability 
warrants the maximum evaluation under this code.

The Board has also considered the veteran's contention that 
he is entitled to a separate compensable evaluation for his 
right knee disability based on limitation of motion due to 
pain pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98, but 
finds that one is not warranted.  In reaching this 
conclusion, the Board acknowledges that the medical evidence 
uniformly shows that his right knee arthritis is productive 
of significant pain, and currently manifests a decreased 
range of right knee motion on flexion to 120 degrees.  The 
Board points out, however, that these manifestations are 
already contemplated in the 20 percent evaluation under 
Diagnostic Code 5258; the criteria specifically require 
frequent episodes of locking, pain and effusion into the 
joint.  To rate these same manifestations as a separate 
disability under Diagnostic Code 5003, based solely on 
painful and limited motion due to right knee arthritis, would 
be to overcompensate the veteran for the actual impairment of 
his earning capacity and could constitute pyramiding.  
38 C.F.R. § 4.14; Esteban, supra.  Accordingly, a separate 
evaluation under Diagnostic Code 5003 is not in order.  
Similarly, as the evidence of record does not reflect that 
the veteran currently demonstrates flexion limited to 60 
degrees (or more) or extension limited to 5 degrees (or 
less), separate ratings under Diagnostic Codes 5260 and 5261 
is likewise not in order.  69 Fed. Reg. 59988, VAOPGCPREC 9-
4004 (2004).



B.  Degenerative joint disease of the left knee

Following a careful review of the medical evidence and the 
veteran's statements and testimony, the Board finds that the 
preponderance of the evidence is against a finding of 
entitlement to a higher initial evaluation in excess of 20 
percent for the service-connected left knee disability.  In 
reaching this determination, the Board reiterates that the 20 
percent rating is the maximum one available under Diagnostic 
Code 5258, and points out that throughout this appeal the 
veteran has asserted that this diagnostic code is the most 
appropriate one under which to evaluate this condition.  In 
this regard, the Board observes that the medical and lay 
evidence, dated since 1994, has repeatedly shown that the 
veteran's left knee disability is productive of painful 
motion, swelling, stiffness, effusion, crepitus and some 
instability.

The Board has also considered whether a higher evaluation is 
warranted under Diagnostic Code 5257, which provides for a 
maximum evaluation of 30 percent for severe recurrent 
subluxation or lateral instability, but concludes that the 
preponderance of the evidence is against such a 
determination.  In making this finding, the Board points out 
that the September 1994 VA examiner reported that the veteran 
had no anteroposterior or mediolateral instability on 
examination.  Further, although the veteran reported having 
"significant decompensation" and frequent collapse of his 
left knee in his September 1995 NOD, in his February 1996 
testimony, the veteran explained that his knees did not 
actually give out but were unstable and that he "catches" 
himself if he thinks his knees are going to give out.  
Similarly, while the March 1996 VA examination report 
reflects that the veteran was found to have only mild 
mediolateral instability, the physician who performed the 
August 1998 VA examination indicated that, although X-rays 
revealed that he had loose bodies in his right knee, there 
was no evidence at the examination of left knee instability.  
Finally, the November 2002 VA examiner stated that the 
veteran's anterior and posterior ligaments appeared intact.  
As such, the preponderance of the evidence is against a 
finding that the veteran's left knee disability is productive 
of severe recurrent subluxation or lateral instability.  
Accordingly, a higher initial rating is not warranted under 
Diagnostic Code 5257.

The Board will therefore turn to whether a higher rating is 
warranted under Diagnostic Code 5010.  See also 38 C.F.R. 
§ 4.59; see also 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 
at 205-7; Lichtenfels, 1 Vet. App. at 488.  A review of the 
medical evidence shows that when formally examined by VA in 
September 1994, he had left knee flexion to 120 degrees with 
zero degree extension.  Although the 1996 report from Dr. 
Katz indicated that the veteran had left knee flexion to 120 
degrees with 10 degrees extension, the examiner who performed 
the August 1998 VA evaluation observed that the veteran 
demonstrated left knee flexion to 120 and extension to zero 
degrees, albeit with pain beyond 120 degrees of flexion.  
Finally, in an addendum to his November 2002 examination 
report, the physician reported that while the veteran's left 
knee pain significantly limited the functional ability of his 
left knee during periods of flare-up or during a time of 
repeated use, he had good right knee range of motion, noting 
measurements from zero degree extension to 120 degrees 
flexion.  Thus, with the resolution of all reasonable doubt 
in favor of the veteran, the evidence supports a finding that 
the veteran demonstrates functional loss due to pain where 
left knee motion is impeded at 120 degrees flexion.  See 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) 
(explaining that functional loss due to pain is to be rated 
at the same level as the functional loss where motion is 
impeded).  Accordingly, a higher initial evaluation in excess 
of 20 percent for the left knee disability is not warranted 
under Diagnostic Code 5010, as contemplated by the criteria 
at Diagnostic Codes 5003, 5260 and 5261.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; Spurgeon v. Brown, 10 Vet. App. 194, 
1986 (1997); DeLuca, supra.

In sum, the Board finds that the 20 percent rating under 
Diagnostic Code 5258 is the most appropriate evaluation for 
the left knee disability, and that given the veteran's 
numerous left knee symptoms, this aspect of the disability 
warrants the maximum evaluation under this code.

The Board has also considered the veteran's contention that 
he is entitled to a separate compensable evaluation for his 
left knee disability based on limitation of motion due to 
pain pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98, but 
finds that one is not warranted.  In reaching this 
conclusion, the Board acknowledges that the medical evidence 
uniformly shows that his left knee arthritis is productive of 
significant pain, and currently manifests a decreased range 
of left knee motion on flexion to 120 degrees.  The Board 
points out, however, that these manifestations are already 
contemplated in the 20 percent evaluation under Diagnostic 
Code 5258; the criteria specifically require frequent 
episodes of locking, pain and effusion into the joint.  To 
rate these same manifestations as a separate disability under 
Diagnostic Codes 5003, based solely on painful and limited 
motion due to left knee arthritis, would be to overcompensate 
the veteran for the actual impairment of his earning capacity 
and could constitute pyramiding.  38 C.F.R. § 4.14; Esteban, 
supra.  Accordingly, a separate evaluation under Diagnostic 
Code 5003 is not in order.  Similarly, as the evidence of 
record does not reflect that the veteran currently 
demonstrates flexion limited to 60 degrees (or more) or 
extension limited to 5 degrees (or less), separate ratings 
under Diagnostic Codes 5260 and 5261 is likewise not in 
order.  69 Fed. Reg. 59988, VAOPGCPREC 9-4004 (2004).


C.  Separate evaluation for the veteran's post-operative 
right knee scar with retained foreign bodies

VA must also consider whether the service-connected residuals 
of the veteran's right knee disability warrant a separate 
ratings for his residual scarring.  See Esteban v. Brown, 6 
Vet. App. 259, 261 (1994) (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14).  

Finally, the Board notes that, effective August 30, 2002, VA 
amended the rating schedule for evaluating skin disabilities, 
including scarring.  See 67 Fed. Reg. 49,596 (Jul. 31, 2002) 
(to be codified at 38 C.F.R. § 4.118).  Where laws or 
regulations change after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997); Karnas, 1 Vet. App. 308 
(1991).  Under both the former and revised Diagnostic Code 
7804, an evaluation of 10 percent requires that a superficial 
scar be tender and painful on objective demonstration.  

As discussed above, pursuant to both the former and revised 
versions of 38 C.F.R. § 4.118, Diagnostic Code 7804, a 10 
percent evaluation is warranted for a superficial scar that 
is tender and painful on objective demonstration.  Here, in 
light of the medical evidence repeatedly showing that the 
veteran has retained foreign bodies in his right knee joint 
since sustaining a combat wound while serving in Korea in 
1952, and in light of VA's recognition of this aspect of the 
disability when service connection was established by VA in 
February 1958, see Baughman v. Derwinski, 1 Vet. App. 563, 
566 (1991), the Board finds that entitlement to a separate 10 
percent evaluation for this condition is warranted.  See 
Esteban.

D.  Extraschedular consideration

Finally, the above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the distinct 
manifestations of the veteran's right and left knee 
disabilities result in so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluations on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is no indication that the disabilities result 
in marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations).  In reaching this 
conclusion, the Board notes that the veteran is retired and 
testified in February 1996 that he did not lose days of work 
due to his right and left knee disabilities.  Further, he has 
not had any knee surgery since service, and has not been 
hospitalized to treat this conditions.  Further, there is no 
basis to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
these factors, the Board is not required to remand these 
claims to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an increased rating in excess of 20 percent 
for degenerative joint disease of the right knee is denied.

Entitlement to an initial rating in excess of 20 percent for 
degenerative arthritis of the left knee disability is denied.

Subject to the law and regulations governing payment of 
monetary benefits, a separate 10 percent rating for a post-
operative right knee scar, with retained foreign bodies, is 
granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



